                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


ERIN COTTER

               Plaintiff,
                                                            Case No.: 18-cv-1847
       v.

MILWAUKEE AREA TECHNICAL
COLLEGE

               Defendant.


            VOLUNTARY STIPULATION OF DISMISSAL WITH PREJUDICE


       Plaintiff hereby stipulates pursuant to FED. R. CIV. P. 41(a)(1)(A)(i) that this matter may

be dismissed with prejudice.

       Dated this 29th day of March, 2019.

                                                    By: s/ Matthew J. Tobin__________
                                                    Matthew J. Tobin, SBN 1097545
                                                    Walcheske & Luzi, LLC
                                                    15850 W. Bluemound Road, Suite 304
                                                    Brookfield, Wisconsin 53005
                                                    Telephone: (262) 780-1953
                                                    Email: mtobin@walcheskeluzi.com

                                                    Attorneys for Plaintiff




            Case 2:18-cv-01847-PP Filed 03/29/19 Page 1 of 1 Document 11
